DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species I (Figures 1-6) in the reply filed on 12/01/2020 is acknowledged.  The traversal is on the ground(s) that “generic claim 1 should be in condition for allowance” and “it should be no undue burden on the Examiner to consider all claims in a single application” (see Remarks filed 12/01/2020).  This is not found persuasive because, firstly, claim 1 is currently not in condition for allowance.  Furthermore, there is a search and/or examination burden for the patentably distinct species as set forth above because at least (b) and (c) of the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant has indicated that “Claims 1 and 4 should read on this elected species” (see Remarks filed 12/01/2020).  
Claims 2, 3, 5 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2020.
Claims 1, 4 are therefore currently under examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figure 4,
Regarding Figures 3, 4, 7, 8, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “53” and “535” have both been used to designate the same element.  
Regarding Figures 4-12, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different reference characters are being used to designate the same element (see discussion above regarding reference characters “53” and “535”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, each element should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).
Regarding claim 1, Applicant is reminded that each claim must be the object of a sentence (see MPEP §608.01(m)).  Here, there are multiple recitations of the conjunction “and”, resulting in a run-on sentence and decreasing the clarity thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 4, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.

Furthermore, it is noted that if Applicant choses to amend the claimed invention with any suggested language which may be provided below, such claim amendments, of course, must find support in the original disclosure to satisfy the requirements of 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.  Any suggested language provided is exemplary in nature only, given to assist Applicant in drafting cohesive, concisely-stated claim limitations which clearly and definitely sets forth Applicant’s alleged invention.
Additionally, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The scope of the invention must be clearly and definitely set forth in the claims.
Regarding claim 1, the limitation “a perpendicular rotation shaft transmitting a rotational force” is vague and indefinite.  Notably, the phrase uses the term “perpendicular” but fails to indicate with reference to what other element or feature the “perpendicular rotation shaft” may be “perpendicular”.  If the intended description is of, e.g., a vertical axis wind turbine having a vertical shaft oriented perpendicular to a direction of an incoming wind, such should be clearly stated.
Regarding claim 1, the limitation “a wind power generation motor” is vague and indefinite.  Notably, in the field of engineering, a “motor” is typically defined as “a rotating 1.  However, here, it appears that the claim is attempting to use the term “motor” to refer instead to an —electrical generator—.  Clarification is requested.
Regarding claim 1, the limitation “and radially from the perpendicular rotation shaft” is vague and indefinite.  Notably, the limitation first appears to be missing a verb (“radially what from the perpendicular rotation shaft”?) and, furthermore claim fails to make clear what element(s) or feature(s) is being defined as “radially from the perpendicular rotation shaft”.
Regarding claim 1, the limitation “a concave panel part vertically elongated” is vague and indefinite.  Notably, the claim fails to make clear what “vertically elongated” may mean, including in reference to what other feature or element the “concave panel part” may be “vertically elongated”.  It is noted that an element which is described as being, e.g., oriented “vertically” may be rotated by 90° to then be oriented “horizontally,” without actually changing the element.  To improve clarity, it is recommended to describe the “panel part” in relation to another element (e.g., the “rotation shaft”) with terms such as, e.g., —parallel—, —perpendicular—, etc.
Regarding claim 1, the limitation “formed by curving or bending an inner side surface or an outer side surface into a concave shape in plan view” is vague and indefinite.
First, the phrase “curving or bending an inner side surface or an outer side surface […] into a concave shape” is vague and indefinite as it appears to set forth two opposite options—either the “inner side surface” or the “outer side surface” may be “curv[ed] or ben[t]”.  Surely, 
Second, the phrase “formed by curving or bending […] in plan view” (emphasis added) is vague and indefinite because the phrase fails to indicate what “in plan view” may comprise, and thus what additional requirement or limitation is being set for the claimed invention.
Regarding claim 1, the limitation “a front edge airflow reservoir portion which is formed to protrude to a concave side surface side along a longitudinal direction of a front edge part in a rotational direction of the concave panel part and a distal end portion of which is formed by being curved or bent to a rear edge side” is vague and indefinite.
First, the limitation is generally narrative and, comprising several limitations concatenated together, fails to clearly set forth the metes and bounds of the patent protection sought.
Second, the phrase “formed to protrude to” is not idiomatic and fails to clearly indicate what the structural relationship(s) between the “front edge airflow reservoir portion” and the other claim features.
Third, the phrase “a concave side surface side” is vague and indefinite as it introduces a “side” feature without indicating what feature (of the several previously-introduced claim features) it may be a “side” of, or whether it is a “side” of another, not yet introduced, feature.
Fourth, the phrase “a longitudinal direction of a front edge part” is vague and indefinite as it introduces the feature of “a front edge part” without setting forth what it may comprise and/or defining the characteristic(s)/form(s) of said feature.  Furthermore, the phrase introduces “a longitudinal direction” of the “front edge part” similarly without giving any indication as to what it may comprise, including its form/shape/direction relative to what other feature(s).  
Fifth, the phrase “and a distal end portion of which” is vague and indefinite as it introduces the feature of “a distal end portion” but fails to clearly indicate what feature this may be a “portion” of.  Instead of using the indefinite pronoun “which” it is suggested to make clear reference to the feature itself (e.g., —a distal end portion of element x—).
Sixth, the phrase “being curved or bent to a rear edge side” is vague and indefinite as it introduces the feature of “a rear edge side” but fails to clearly indicate what feature this may be a “rear edge side” of.  
Regarding claim 1, the limitation “the concave panel part has an airflow guide path which is formed along the longitudinal direction of the wind receiving paddle” is vague and indefinite.  Notably, it is unclear from the claim language what the precise metes and bounds of the patent protection sought may be, and specifically what may comprise the “airflow guide path”—simply a “path” or route (or course2) for an “airflow” without necessarily comprising any structure, or if the intended scope of “an airflow guide path” is a specific structural element with physical characteristics allowing it to “guide” an “airflow”.  If the latter, it is recommended to amend the limitation with the specific structural features of the “airflow guide path” so as to clearly and definitely set forth the metes and bounds of patent protection sought.
Regarding claim 1, the limitations “the longitudinal direction of the wind receiving paddle” (lines 12-13), “the convex side surface” (lines 13-14), are recited.  There is insufficient 
Regarding claim 4, it is dependent on claim 1 and thereby inherits the deficiencies thereof.
Regarding claim 4, the limitation “the front edge side” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Regarding claim 1, whereas it appears that the reference discloses all the structural limitations, and associated method, of the claims, since the metes and bounds of the claimed invention have not been clearly and definitely set forth as required by 35 U.S.C. § 112(b), it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following rejection is made and the burden of proof is shifted to Applicant.
Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Juarez (US 2019/0093629 A1).
Regarding claim 1, as best understood, Juarez discloses a wind power generation device (turbine, no separate number given; see, e.g., Fig. 19) comprising: 
a perpendicular rotation shaft (vertical rotor shaft; see, e.g., ¶ 8) transmitting a rotational force to a wind power generation motor (generator 800 see also, e.g., ¶ 8); 
a plurality of support arms (turbine arms 600) arranged at equal intervals with respect to a circumferential direction and radially from the perpendicular rotation shaft (see, e.g., Fig. 19); and 
a wind receiving paddle (blade 100) connected to a distal end of each support arm (turbine arm 600), 
wherein the wind receiving paddle has: 
a concave panel part (e.g., portion of blade including inner side of blade 102, which works as a concave section; see, e.g., ¶ 65) vertically elongated (see, e.g., 
a front edge airflow reservoir portion (e.g., leading edge 120) which is formed to protrude to a concave side surface side along a longitudinal direction of a front edge part in a rotational direction of the concave panel part (N.B. – Given the indefiniteness of this limitation as noted above, it is asserted that the blade cross-sectional shape as shown in, e.g., Fig. 1B is nearly identical to that shown in, e.g., Fig. 3 of the pending application; as such, it appears to teach the claimed features; alternatively, any minor differences would appear to be simply a matter of design choice) and 
a distal end portion (trailing edge 124) of which is formed by being curved or bent to a rear edge side (see, e.g., Fig. 1B: tail end is formed by curving/bending the sheet of metal used to form the blade; see, e.g., ¶¶ 51-55), and
the concave panel part has an airflow guide path (see, e.g., Figs. 2, 10A: airflow path formed between blade 100 and slat 200) which is formed along the longitudinal direction of the wind receiving paddle and which serves to introduce an airflow striking the convex side surface from the rear edge side to the concave side surface side (see, e.g., Fig. 21A) to guide the airflow to the front edge airflow reservoir portion (as best understood, airflow path formed between blade 100 and slat 200 serves to guide an airflow and can be positioned at varying angles relative to the blade; see, e.g., ¶ 63, ¶ 77).

Claim Rejections - 35 USC § 103
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Juarez (US 2019/0093629 A1).
Regarding claim 4, as best understood, Juarez discloses that the airflow guide path is formed so as to be gradually narrowed (see, e.g., Fig. 21A: gap between slat 200 and blade 100 is gradually narrowed from front to back).
However, given the ambiguity of the claimed limitation, it is unclear whether Juarez teaches the claimed feature of “gradually narrowed” specifically “from the rear edge side toward the front edge side”.
On the other hand, Juarez does disclose that the angle between the slat and the blade can be varied (see, e.g., ¶¶ 12, 47, 63, etc.), for the purpose of optimizing power output (see, e.g., ¶ 67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the angle to a value at which the airflow guide path is formed so as to be gradually narrowed specifically from the rear edge side toward the front edge side, for the purpose of optimizing power output (see, e.g., ¶ 67), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Notably, the references cited disclose structural features similar to those disclosed, though perhaps not yet claimed, in the instant application, and thus are deemed to be relevant.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 18, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See IEEE 100: The Authoritative Dictionary of IEEE Standards Terms. 7th ed. Institute of Electrical and Electronics Engineers, Inc. December 2000.
        2 A “path” may be defined as “a route, course, or track along which something moves” (Random House Unabridged Dictionary, © Random House, Inc. 2020.)